MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                   FILED
      this Memorandum Decision shall not be                               Oct 26 2016, 9:38 am

      regarded as precedent or cited before any                                CLERK
                                                                           Indiana Supreme Court
      court except for the purpose of establishing                            Court of Appeals
                                                                                and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Michael Bertram                                          Gregory F. Zoeller
      Pendleton, Indiana                                       Attorney General of Indiana

                                                               Ellen H. Meilaender
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Michael Bertram,                                         October 26, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               32A05-1603-PC-602
              v.                                               Appeal from the Hendricks
                                                               Superior Court
      State of Indiana,                                        The Honorable Stephenie LeMay-
      Appellee-Plaintiff.                                      Luken, Judge
                                                               Trial Court Cause No.
                                                               32D05-1512-PC-10



      May, Judge.


[1]   Michael Bertram appeals the post-conviction court’s denial of his petition for

      post-conviction relief. He asserts the post-conviction court erred when it failed

      Court of Appeals of Indiana | Memorandum Decision 32A05-1603-PC-602 | October 26, 2016       Page 1 of 3
      to transfer his petition to the State Public Defender. The State agrees. We

      reverse and remand with instructions.



                                Facts and Procedural History
[2]   On May 7, 2015, Bertram pled guilty to Class C felony burglary 1 and to a

      habitual offender enhancement. 2 He received an eight-year sentence, to be

      served consecutively to another sentence. On December 17, 2015, Bertram

      filed a pro se petition for post-conviction relief. Included with his petition were a

      request for assistance from the public defender and an affidavit of indigency.

      The record contains no indication the petition was referred to the State Public

      Defender. Nor did a public defender ever enter an appearance.


[3]   On February 22, 2016, the State requested summary disposition. The post-

      conviction court granted the State’s request and summarily denied Bertram’s

      petition for post-conviction relief.



                                    Discussion and Decision
[4]   Bertram and the State agree this case should be reversed and remanded to the

      post-conviction court with instructions to refer Bertram’s petition to the State

      Public Defender’s office. We agree.




      1
          Ind. Code § 35-43-2-1 (2014).
      2
          Ind. Code § 35-50-2-8 (2014).


      Court of Appeals of Indiana | Memorandum Decision 32A05-1603-PC-602 | October 26, 2016   Page 2 of 3
[5]   Ind. Post-Conviction Rule 1, § 2 states, in pertinent part, that “[i]f the court

      finds the indigent petitioner is incarcerated in the Indiana Department of

      Correction, and has requested representation, it shall order a copy of the

      petition sent to the Public Defender’s office.” Our Indiana Supreme Court has

      explained this rule’s two purposes:


              First, it provides the indigent petitioner with counsel thereby
              facilitating the orderly and coherent prosecution of the claim
              through the trial and appeal courts. Secondly, it insures that the
              petition will be presented in the form required by the rule which
              in turn effectively implements the underlying policy which is to
              limit the number of post-conviction petitions so far as
              constitutionally permissible by requiring all known and felt
              grievances to be aired in the original or first petition.


      Sanders v. State, 273 Ind. 30, 32, 401 N.E.2d 694, 695 (1980).


[6]   Bertram requested representation by the Public Defender’s office and attached

      an affidavit of indigency. The record does not indicate his petition was

      forwarded to the State Public Defender’s office, and the post-conviction court’s

      failure to do so is reversible error. See Cox v. State, 52 N.E.3d 17, 19 (Ind. Ct.

      App. 2016) (lack of referral is reversible error). Thus, we reverse the summary

      disposition and remand with instructions for the post-conviction court to refer

      Bertram’s petition to the State Public Defender’s office.


[7]   Reversed and remanded with instructions.


      Kirsch, J., and Crone, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 32A05-1603-PC-602 | October 26, 2016   Page 3 of 3